       Case 2:21-cv-00106-BSM Document 4 Filed 08/19/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                           DELTA DIVISION

ANTONIO WILLIAMS                                                           PLAINTIFF
ADC #152981

v.                       CASE NO. 2:21-CV-00106 BSM

BILL JAMES, et al.                                                     DEFENDANTS


                                    JUDGMENT


     Consistent with the order entered today, this case is dismissed without prejudice.

     DATED this 19th day of August, 2021.




                                          UNITED STATES DISTRICT JUDGE
